443 F.2d 32
Allen Levair JORDAN and Alvina Le Jan Johnson, Appellants,v.Greg. B. RICHARDSON, Warden, Appellee.
No. 26778.
United States Court of Appeals, Ninth Circuit.
May 17, 1971.

Edward L. Cragen, San Francisco, Cal., for appellants.
Robert L. Meyer, U. S. Atty., Gregory E. Fischbach, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before MERRILL, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
By this proceeding, under 28 U.S.C. § 2255, the sole issue Petitioners sought to litigate was one which had been decided against them during the criminal trial, and which was fully considered by this court on their appeals from the conviction, and held to be without merit. Jordan v. United States, 416 F.2d 338 (9th Cir. 1969), cert. denied, 397 U.S. 920, 90 S.Ct. 930, 25 L.Ed.2d 101 (1970).


2
The district court was right in summarily dismissing the instant action. Medrano v. United States, 315 F.2d 361 (9th Cir. 1963), cert. denied, 375 U.S. 854, 84 S.Ct. 114, 11 L.Ed.2d 81; Sykes v. United States, 341 F.2d 104 (8th Cir. 1965).


3
Affirmed.